Citation Nr: 0706537	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for residuals of a 
right orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 15 to July 16, 1957.  These matters were originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2002 rating decision by the Waco Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD, and a January 2004 rating 
decision which granted service connection for residuals of a 
right orchiectomy, rated noncompensable.  In August 2003, the 
veteran and his sister (his legal guardian) appeared for a 
hearing before a hearing officer at the RO, and in October 
2005 a videoconference hearing was held before the 
undersigned.

In February 2006, the Board issued a decision that denied the 
veteran's claims for service connection for PTSD and a 
compensable rating for residuals of a right orchiectomy.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2006, the 
Court vacated the Board's decision and remanded the issue to 
the Board for further action consistent with a Joint Motion 
for Remand (Joint Motion) by the parties. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD.  Specifically, he alleges that a drill instructor 
struck his testicles with the butt of a rifle during basic 
training, and that psychiatric symptoms manifested soon after 
such injury.  The veteran further maintains that he is 
entitled to a compensable rating for his service-connected 
residuals of a right orchiectomy.

By a December 2006 decision the Board denied service 
connection for PTSD.  The Board noted that while the veteran 
had been diagnosed with and treated for schizophrenia 
(notably, service connection for nervous condition was denied 
in an unappealed May 1983 rating decision), there was no 
competent evidence that the veteran has PTSD.  The Board also 
denied a compensable rating for residuals of a right 
orchiectomy.  The Board noted that residuals of a right 
orchiectomy are rated under 38 C.F.R. § 4.115b, Diagnostic 
Code (Code) 7524, which provides for a noncompensable rating 
for removal of one testis, and a 30 percent rating for 
removal of both testes.  38 C.F.R. § 4.115b, Code 7524.  A 
note to Code 7524 provides that, in cases of the removal of 
one testis as the result of a service-incurred injury or 
disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, a rating of 30 percent 
will be assigned for the service-connected testicular loss.  
The Board noted that upon VA examination in October 2004, the 
left testicle was atrophic; however, the Board also noted 
that the October 2004 VA examiner expressly noted that the 
veteran denied having any residual problems subsequent to a 
November 1961 right orchiectomy.  In denying a compensable 
rating, the Board found that the veteran's right testicle has 
been removed while the left testicle is intact.

With regard to the issue of entitlement to a compensable 
rating for residuals of a right orchiectomy, the Joint Motion 
endorsed by the Court's December 2006 Order notes that remand 
was required because the Board failed to provide adequate 
reasons and bases for its February 2006 decision.  In 
pertinent part, the Joint Motion states that the Board cited 
to evidence that the veteran's left testicle is atrophic, but 
failed to cite to any evidence of record when it concluded 
that the veteran's left testicle was functioning.  The Court 
has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Board notes that the October 2004 VA 
examination report is inadequate for rating purposes because 
it is not clear whether the veteran's left testicle is 
completely atrophied or nonfunctioning.  Although further 
delay is regrettable, an additional VA examination is 
necessary to ensure a fully informed decision regarding the 
veteran's claim.

With regard to the issue of entitlement to service connection 
for PTSD, the Joint Motion notes that remand is required for 
VA to obtain a medical opinion pursuant to 38 U.S.C.A. § 
5103A.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (in 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.)  While the RO apparently has 
conceded the veteran's alleged stressor event in this case 
(see January 2004 rating decision granting service connection 
for residuals of right orchiectomy) the basis for this 
concession is unclear.  Specifically, the veteran's service 
medical records are negative for any indication that he 
sustained an injury to his testicles during service.  In 
reviewing the RO's determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  
See 38 U.S.C.A. § 7104(a) (West 2002).  On remand, the RO 
should advise the veteran of alternative forms of evidence he 
may submit to support the alleged "personal assault" 
stressor.  See 38 C.F.R. § 3.304(f)(3).  Thereafter, if the 
veteran's alleged stressor is verified, an examination to 
determine whether it caused the veteran to acquire PTSD would 
be indicated.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should arrange for the veteran 
to be scheduled for a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of any 
disability he has associated with his 
atrophic left testicle.  The claims 
folder must be made available to the 
examiner for review.  Any indicated 
studies should be performed.  The 
examiner should indicate whether there is 
complete atrophy of the left testicle and 
whether or not the left testicle is 
nonfunctioning.

2.  The RO should issue a letter to the 
veteran informing him of the provisions 
of 38 C.F.R. § 3.304(f)(3) concerning the 
evidence that can be submitted to 
establish the occurrence of the alleged 
personal assaults, request him to submit 
any pertinent evidence in his possession, 
and request him to either submit 
alternative evidence of the personal 
assaults or provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
the evidence on his behalf.

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
advise the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.  The RO should 
arrange for any further development 
necessary to verify that the stressor 
event in service actually occurred, and 
make a specific determination as to what, 
if any, stressor event in service is 
verified, outlining the evidence 
supporting any conclusion that a stressor 
event in service is verified.

4.  If a stressor event in service is 
determined verified, the RO should also 
arrange for the veteran to be afforded a 
VA examination by a psychiatrist to 
determine if he has PTSD due to the 
verified stressor event in service.  The 
veteran's claims file, to include a copy 
of this Remand, must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and the 
report thereof should be in accordance 
with DSM-IV.  Following examination of 
the veteran, review of his pertinent 
medical history, and with consideration 
of sound medical principles, the examiner 
should: (1) Determine whether the veteran 
has PTSD in accordance with DSM-IV 
criteria, and (2) If PTSD is diagnosed, 
identify the specific stressor(s) upon 
which the diagnosis is based.  If PTSD is 
not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  The 
examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for PTSD and 
entitlement to a compensable rating for 
residuals of a right orchiectomy in light 
of all pertinent evidence and legal 
authority.

6.  If the benefits sought on appeal 
remain denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to comply with the mandates of 
the Court (endorsing the Joint Motion).  The appellant has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


